Citation Nr: 1531455	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  06-14 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, for the period prior to April 14, 2014, for service-connected asthma.

2.  Entitlement to an evaluation in excess of 60 percent, beginning from April 14, 2014, for service-connected asthma.

3.  Entitlement to an evaluation in excess of 30 percent for Hashimoto's disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2010 the Board remanded the Veteran's appeal for an increased rating for his Hashimoto's disease, and asthma.  The Board again remanded the Veteran's appeal for an increased rating for his Hashimoto's disease, and asthma in November 2011.  In May 2013 the Board granted the Veteran an increased rating to 30 percent disabling for his Hashimoto's disease, and remanded the Veteran's appeal for an increased rating for his asthma.  The Veteran appealed the Board's decision on his increased rating claim for Hashimoto's disease to the United States Court of Appeals for Veterans Claims (Court) and the Board's decision was vacated and remanded following a November 2014 Court Memorandum Decision.     

The RO in a December 2014 rating decision granted an increased evaluation for asthma at 60 percent disabling, effective April 14, 2014.  This is not the maximum available rating, and the veteran has not indicated he is satisfied with this grant, thus both stages of evaluation remain on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35 (1993).

In November 2009, the Veteran testified at a travel Board hearing.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an evaluation in excess of 30 percent for Hashimoto's disease with hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to April 14, 2014, the Veteran's asthma is manifested by Forced Expiratory Volume in 1 second (FEV-1) of at worst 86 percent predicted and a FEV-1/Forced Vital Capacity (FVC) of 72 percent; there is no indication of at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.

2.  For the period beginning from April 14, 2014, the Veteran's asthma is not manifested by FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for asthma for the period prior to April 14, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2014).  

2.  The criteria for the assignment of a rating higher than 60 percent disabling for asthma for the period beginning from April 14, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.96, 4.97 Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in June 2004, advised the Veteran with what information or evidence is necessary to substantiate his claims for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2004 VCAA letter was sent prior to the rating decision in October 2004.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Social Security Administration (SSA) records and private records were also associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in November 2009, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The prior remand instructions were substantially complied with for the Veteran's claim.  The May 2013 Board remand instructions stated that the Veteran be scheduled for an examination by VA.  In April 2014 the Veteran underwent a VA examination for his asthma.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The April 2014 VA examination is adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, conducted relevant physical examinations with testing and provided reasoned analysis to support the medical findings and determinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

In April 2015, the Board notified the Appellant that the Veterans Law Judge who held the November 2009 travel Board hearing in this appeal is no longer employed by the Board.  The Veteran was offered the opportunity for another Board hearing before a different Veterans Law Judge, or to consider the appeal based on the evidence of record. 38 U.S.C.A. § 7107(c).  The Veteran elected to have his appeal determined based on the evidence of record.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Evaluation For Asthma

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 . In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 6602, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60 percent rating is warranted for a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for a FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a medical statement from D.W.H., M.D. dated from June 2004, the physician stated that the Veteran had "fairly severe asthma".  A July 2004 medical report from D.P., M.D. is also of record.  The physician reviewed the Veteran's history of asthma and stated that the Veteran suffered from asthma for twenty years.  The Veteran's asthma had not affected his weight, the Veteran suffered from a cough with thick yellowish sputum, and slept upright at night because otherwise he experienced shortness of breath.  The Veteran also stated that he experiences shortness of breath resting, or when walking up to four blocks.  The Veteran stated that he experienced monthly asthma attacks and seeks medical attention three times a year for the condition.  The Veteran stated that he experienced infections periodically but was unable to give a more precise history.  The Veteran reported having a one-time respiratory failure in June 1999, but that other than that incident he did not require bed rest or treatment by a physician.  The physician noted that the Veteran uses Advair, theophylline, and a nebulizer as needed about once a month.  The physician stated that the medications are used to open up the windpipe on a daily basis.  The Veteran's asthma limited his physical activity.  Pulmonary function testing revealed post-bronchodilator results of 94% predicted for FEV-1, and 77% predicted for FEV-1/FVC.  The physician stated that the pulmonary function testing results were sufficient to evaluate the Veteran's lung status.  July 2004 pulmonary function testing additional showed that the Veteran revealed post-bronchodilator results of 94% predicted for FEV-1, and 95% predicted for FEV-1/FVC.

In lay statements from the Veteran's wife received in April 2006, she stated that the Veteran's asthma is triggered by odors and smells.  

The Veteran underwent a VA diabetes mellitus examination in September 2007.  The examiner stated that the Veteran suffered from multiple asthma attacks in-service.  The examiner noted that the Veteran was treated on multiple occasions with steroids that were gradually tapered.  No documentation indicated daily prolonged steroid use.  The Veteran stated that he complained of depression and other central nervous system complaints while on the steroids.

In August 2008 VA received a detailed list of the Veteran's prescription medication.  The Veteran's use of medications from January 2008 to April 2008 showed numerous refills for asthma related medications.  

The Veteran testified to the severity of his asthma at his travel Board hearing in November 2009.  The Veteran stated that he uses his Advair inhaler twice a day.  The Veteran stated that it had been a while since he had an asthma attack, and that smoke and various scents can cause a reaction.  

At the Veteran's July 2010 VA examination, the Veteran stated that his asthma had worsened since his last examination, and that he occasionally had shortness of breath.  The Veteran stated that he used Advair to aid with his asthma.  The Veteran stated that he experiences shortness of breath once a week, which lasts until he uses an inhaler.  The Veteran stated that he experiences shortness of breath when exposed to perfumes, gas fumes, or other such pollutants in the air.  The Veteran did not require treatment with oxygen, and did not have any periods of incapacitation due to asthma.  The examiner opined that the Veteran did not have more than one asthma attack per week.

In March 2012 the Veteran underwent a VA respiratory conditions examination.  The examiner reviewed the July 2010 VA examination.  The March 2012 examiner determined that the Veteran's respiratory condition requires the use of inhaled medications daily, in the form of inhalational bronchodilator therapy, and anti-inflammatory medication.  The Veteran's asthma did not require the use of oral bronchodilators, antibiotics, or oxygen therapy.  The examiner found that the Veteran did not have any asthma attacks with respiratory failure within the past twelve months, nor did the Veteran require physician visits for required asthmatic case or exacerbations.  Pulmonary function testing revealed post-bronchodilator results of 86% predicted for FEV-1, and 72% predicted for FEV-1/FVC.  The examiner concluded that the pulmonary function testing accurately reflected the Veteran's current pulmonary function.  The examiner stated that the Veteran's respiratory condition had no effect on his ability to work.  

Pulmonary function testing from April 2012 revealed post-bronchodilator results of 86.1% predicted for FEV-1, and 72% predicted for FEV-1/FVC.  

In accordance with the May 2013 Board remand, the Veteran underwent a respiratory conditions Disability Benefits Questionnaire (DBQ) in April 2014.  The examiner stated that the Veteran's asthma requires the use of intermittent courses or bursts of systemic corticosteroids.  The examiner noted that the Veteran needed intermittent courses three times within the past twelve months.  The examiner determined that the Veteran's asthma required the use of inhaled medication, with intermittent bronchodilator therapy and anti-inflammatory medication needed.  The Veteran also used an oral bronchodilator intermittently, and took antibiotics.  The examiner determined that the Veteran required oxygen therapy, but it was not needed continuously.  The examiner noted that the Veteran had asthma attacks which required physician visits at least monthly, but did not have any episodes of respiratory failure.  Pulmonary function testing revealed post-bronchodilator results of 63% predicted for FEV-1, and 75% predicted for FEV-1/FVC, which accurately represented the Veteran's current pulmonary functioning.  The examiner stated that the Veteran's asthma impacts his ability to work in that he in unable to work as a diesel mechanic because of fumes which trigger his asthma attacks, and that other odors may trigger attacks.

Based on the evidence of record, the Board finds that the Veteran's asthma does not warrant a rating in excess of 30 percent disabling for the period prior to April 14, 2014.  The Veteran's pulmonary functioning results were well above the 55 percent threshold for FEV-1 or FEV-1/FVC needed for an increased evaluation to 60 percent disabling.  The Veteran used inhaled medications daily, in the form of inhalational bronchodilator therapy, and anti-inflammatory medication, but did not need courses of systemic corticosteroids.  Prior to the April 2014 VA examination, the Veteran's condition did not show the need for a physician's care for his asthma flare-ups, and the Veteran did not require monthly care by a physician for his asthma.  

The Board notes that the April 2014 VA examination clearly found that the Veteran had asthma attacks which required physician visits at least monthly, and that the Veteran required three courses of systemic corticosteroids within the past year.  Thus, the Veteran's asthma showed a worsening which warranted a staged rating, and a disability rating of 60 percent effective to the date of the VA examination.  

The Board notes that at no point in the appeal period did the Veteran's FEV-1 or FEV-1/FVC results reveal testing less than 40 percent predicted.  Furthermore, the April 2014 VA examiner determined that the Veteran's asthma required intermittet courses of systemic corticosteroids, but that the Veteran's asthma did not require high dose corticosteroids or immunosuppressive medications.  The April 2014 VA examiner also determined that Veteran did not suffer from asthma attacks more than once a week, and the Veteran did not have an episode of respiratory failure within the past year.  Based on the evidence of record the Board finds that the Veteran is not entitled to a 100 rating for the entire appeal period.  Thus, the Veteran's asthma does not warrant an increased evaluation for the period beginning from April 14, 2014.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's asthma are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of asthmatic attacks, shortness of breath, and the need for medication to control his asthma.  The Veteran additionally underwent pulmonary function testing, which was found to adequately measure the Veteran's asthmatic condition.  Thus, the schedular rating criteria adequately contemplates the degree of impairment caused by the Veteran's asthma and provides for a higher rating with more severe symptoms or based on pulmonary function testing results .  In view of this, referral of this case for extraschedular consideration is not in order.  The Board notes that while the Veteran's asthma may be triggered by various smells, extraschedular consideration is for symptoms and manifestations in and of themselves, and not the causes that trigger those symptoms.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In a February 2014 rating decision, the RO granted TDIU, effective May 28, 2004 to August 27, 2013.  Since issuing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court has clarified that although a claim for TDIU generally exists as part of a claim for an increased rating, in Locklear v. Shinseki, 24 Vet. App. 311 (2011) the Court distinguished Rice and held that where VA has specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, the TDIU issue must be separately appealed.  The Veteran has not initiated an appeal regarding the denial of his TDIU, as such; the issue of TDIU is not before the Board.

ORDER

Entitlement to an evaluation in excess of 30 percent, for the period prior to April 14, 2014 for service-connected asthma is denied.

Entitlement to an evaluation in excess of 60 percent, beginning from April 14, 2014 for service-connected asthma is denied.
REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Per the November 2014 Court's Memorandum Decision, the March 2012 VA examination report was deemed deficient to rate the Veteran's Hashimoto's disease.  The Court specifically noted that (1) the examiner did not opine about whether or not the Veteran had a past mental disorder which is related to his Hashimoto's disease, and (2) the examiner incorrectly noted that the Veteran had never taken psychotropic medication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further notes that the examiner did not address the Veteran's lay contentions of muscular weakness, severe swings in weight gain, and trouble with reading comprehension and memory.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus the Veteran should be afforded a new examination to determine the severity of his Hashimoto's disease.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule a VA endocrinology examination to assist in determining the current nature and severity the service-connected Hashimoto's disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should consider the lay statements concerning the Veteran's symptoms and address whether or not the Veteran had a past mental disorder and/or experienced muscular weakness, severe swings in weight gain, and trouble with reading comprehension and memory related to his Hashimoto's disease.  

3.  Thereafter, readjudicate the claim for an evaluation in excess of 30 percent for Hashimoto's disease with hypothyroidism.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


